Citation Nr: 1535934	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-37 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to September 1978. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a left shoulder condition, to include arthritis, and continued to deny service connection for a right shoulder condition.  In January 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in July 2009.  The Veteran filed a timely Substantive Appeal (VA Form 9) in September 2009 and did not request a hearing before the Board.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in July 2013.  A July 2013 rating decision granted service connection for right shoulder strain (claimed as arthritis); therefore, that issue is no longer before the Board.   
    
In a July 2014 decision, the Board remanded the claim for further development.  After the development was completed, the RO issued an SSOC in October 2014.

In January 2015, the Board again remanded this issue for further evidentiary development.  The requested development was completed, the RO issued an SSOC in June 2015, and the case has now been returned to the Board for further appellate action.

The Board notes that, just three days after the RO issued the June 2015 SSOC, the Veteran submitted a statement and a June 2015 letter from R.B.A., M.D. without a waiver of initial consideration of the new evidence by the RO.  Usually, a remand would be necessary to afford the RO the opportunity to review this new evidence.  However, after a review of the evidence, the Board finds that it is either not relevant to the issue at hand or does not provide any new information that has not been previously considered by the RO.  Therefore, given the Board's favorable disposition of this claim, the Board finds there is no prejudice to the Veteran for the Board to proceed with adjudication on the merits.
      
This claim was processed using the Veterans Benefits Management System (VBMS). A review of the Veteran's Virtual VA claims file reveals documents that are either irrelevant to the issue on appeal or duplicative of the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran is service-connected for squamous cell carcinoma of the tongue and cervical lymph node cancer; he underwent bilateral radical neck dissections in the course of treatment for these disabilities.

2.  Since undergoing the bilateral radical neck dissections, the Veteran suffers from a left shoulder disorder, which includes pain, weakness, and decreased range of motion.

3.  The evidence is at least in relative equipoise as to whether the Veteran's left shoulder disorder is the result of treatment for his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.        


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left shoulder disorder as secondary to service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

In the present case, the Board finds that the Veteran has pain, weakness, and decreased range of motion associated with his left shoulder.  Private treatment records regarding the Veteran's cancer treatment show that the Veteran complained of shoulder weakness in October 1991 and November 1991. VA treatment records dated December 2007 to March 2010 show that the Veteran continued to report bilateral shoulder pain.  In the course of a May 2012 QTC examination, the examiner noted the Veteran's left shoulder had reduced range of motion, with objective painful motion, but did not provide a diagnosis. 

The Board acknowledges that, at the August 2014 VA examination, the examiner found that the Veteran had only slightly reduced range of motion in his left shoulder, without objective evidence of painful motion.  However, the Veteran had functional loss after repetitive use and reported pain on palpation.  When examining the record as a whole over the entire period on appeal, the Board finds that the Veteran has a left shoulder disorder.   

The August 2014 VA examiner diagnosed degenerative joint disease of the left shoulder, but concluded that it was less likely than not caused by an in-service injury, event, or illness.  While the examiner provided a thorough opinion and rationale regarding direct service connection, she did not address whether or not the Veteran's left shoulder disorder was caused or aggravated by the treatment he received for his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.

In a June 2015 addendum opinion, the VA examiner determined that the treatment of head and neck cancer with chemotherapy, radiation, or surgery was not listed in the medical research gathered for her opinion as having potential for worsening degenerative joint disease.  However, the examiner noted that radical dissection of the neck includes removal of the spinal accessory nerve that assists in the movement of the shoulder.  She continued that many resources note that dissection surgery with its restriction of the trapezius muscle may allow the shoulder to drop and become painful.  After a thorough review of the literature, the examiner stated that a well-known and well-substantiated syndrome of shoulder pain can occur with radical neck dissection due to its damage to nerves in the shoulder.  The examiner determined that it is this shoulder pain that the Veteran referred to in at least one of his lay statement, and "this pain is part and parcel of the neck dissection."

Although the examiner limited her opinion to whether the radical dissections of the neck accelerated or worsened the Veteran's degenerative joint disease, the Board finds that the Veteran's claim should be viewed more broadly and not be limited to degenerative joint disease.  A review of the Veteran's statements shows that he is really seeking service connection for a painful and weak shoulder following his neck dissections.  See January 2008 claim; January 2009 Notice of Disagreement; March 2009 statement; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a lay person is not competent to distinguish between competing diagnoses).     

The Board finds that the examiner's conclusion that shoulder pain is a well-substantiated syndrome resulting from radical dissection of the neck, along with a supporting rationale for why this occurs, is sufficient for the Board to determine that the evidence is at least in equipoise as to whether the Veteran's left shoulder disorder is the result of treatment for his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.  

Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether his left shoulder disorder is the result of treatment for his service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's left shoulder disorder is warranted as secondary to the service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer, and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).               

	
ORDER

Entitlement to service connection for a left shoulder disorder as secondary to the service-connected squamous cell carcinoma of the tongue and cervical lymph node cancer is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


